Name: Council Regulation (EC) NoÃ 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of Congo and repealing Regulation (EC) NoÃ 1727/2003
 Type: Regulation
 Subject Matter: defence;  Africa;  cooperation policy;  international affairs
 Date Published: nan

 15.6.2005 EN Official Journal of the European Union L 152/1 COUNCIL REGULATION (EC) No 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of Congo and repealing Regulation (EC) No 1727/2003 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2005/440/CFSP of 13 June 2005 concerning restrictive measures against the Democratic Republic of Congo (1), Having regard to the proposal from the Commission, Whereas: (1) Council Common Position 2002/829/CFSP of 21 October 2002 on the supply of certain equipment into the Democratic Republic of Congo (2) imposed an embargo on the supply of arms and related materiel to the Democratic Republic of the Congo (DRC). (2) On 28 July 2003 the United Nations Security Council decided in its Resolution 1493 (2003) (UNSCR 1493 (2003)) to impose an embargo on the supply of arms and related materiel as well as the provision of assistance, advice or training related to military activities to all armed groups and militias operating in the territory of North and South Kivu and of Ituri, and to groups not party to the Global and All-inclusive agreement, in the DRC. (3) Common Position 2003/680/CFSP provides for the alignment of Common Position 2002/829/CFSP with the measures set out by UNSCR 1493 (2003). Some of these measures have been implemented at Community level by Council Regulation (EC) No 1727/2003 (3). (4) In view of the continuing illicit flow of weapons within and into the DRC, the UN Security Council, acting under Chapter VII of the Charter of the United Nations, adopted Resolution 1596 (2005) of 18 April 2005 (UNSCR 1596 (2005)) which, inter alia, extends the existing arms embargo to any recipient in the territory of the DRC. UNSCR 1596 (2005) provides for certain exemptions to the embargo. (5) Common Position 2005/440/CFSP confirms the embargo and ban on the provision of related assistance of Common Position 2002/829/CFSP and provides for an additional exemption to the arms embargo and the ban on the provision of related assistance in order to bring the list of exemptions in line with UNSCR 1596 (2005). (6) The prohibition on providing technical and financial assistance related to military activities falls within the scope of the Treaty. In order to avoid any distortion of competition, Community measures are therefore necessary to implement that prohibition as far as the Community is concerned. (7) For the purpose of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. (8) For reasons of expediency, the Commission should be empowered to amend the Annex to this Regulation. (9) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication. (10) For the sake of clarity, Regulation (EC) No 1727/2003 should be replaced by this new Regulation containing all the relevant provisions regarding the prohibition on providing technical and financial assistance related to military activities in the DRC, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance also includes verbal forms of assistance; 2. Sanctions Committee means the Committee of the Security Council of the United Nations which was established pursuant to paragraph 8 of UNSCR 1533 (2004). Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities directly or indirectly to any person, entity or body in, or for use in the DRC; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any grant, sale, supply, or transfer of related technical assistance and other services, directly or indirectly to any person, entity or body in, or for use in the DRC; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a) and (b). Article 3 1. By way of derogation from Article 2, the competent authority, as set out in the Annex, of the Member State where the service provider is established, may authorise: (a) the provision of technical assistance, financing and financial assistance related to arms and related materiel intended solely for support of and use by the United Nations Organisation Mission in the DRC (MONUC); (b) the provision of technical assistance, financing and financial assistance related to arms and related materiel intended solely for support of or use by units of the army and police of the DRC, provided that the said units: (i) have completed the process of their integration, or (ii) operate under the command, respectively, of the Ã ©tat-major intÃ ©grÃ © of the Armed Forces or of the National Police of the DRC, or (iii) are in the process of their integration, in the territory of the DRC outside the provinces of North and South Kivu and the Ituri district. (c) the provision of technical assistance, financing and financial assistance related to non-lethal military equipment intended solely for humanitarian or protective use, where the provision of such assistance or services has been notified in advance to the Sanctions Committee. 2. No authorisations shall be granted for activities that have already taken place. Article 4 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 5 1. The Commission shall be empowered to amend the Annex on the basis of information supplied by Member States. 2. Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Sanctions Committee for the purpose of the effective implementation of this Regulation. Article 6 Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties laid down must be effective, proportionate and dissuasive. Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment thereof. Article 7 This Regulation shall apply (a) within the territory of the Community, including its airspace and on board any aircraft or any vessel under the jurisdiction of a Member State; (b) to any person inside or outside the territory of the Community who is a national of a Member State; (c) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (d) to any legal person, group or entity doing business within the Community. Article 8 Regulation (EC) No 1727/2003 is hereby repealed. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) See page 22 of this Official Journal. (2) OJ L 285, 23.10.2002, p. 1. Common Position as amended by Common Position 2003/680/CFSP (OJ L 249, 1.10.2003, p. 64). (3) OJ L 249, 1.10.2003, p. 5. Regulation as amended by Commission Regulation 1567/2004 (OJ L 285, 4.9.2004, p. 10). ANNEX List of competent authorities referred to in Article 3(1) BELGIUM Ministerie van het Brussels Hoofdstedelijk Gewest/MinistÃ ¨re de la RÃ ©gion de Bruxelles  Capitale Directie Externe Betrekkingen/Direction des Relations extÃ ©rieures City Center Kruidtuinlaan/Boulevard du Jardin Botanique 20 B-1035 Brussel/Bruxelles TÃ ©lÃ ©phone: (32-2) 800 37 59 (CÃ ©dric Bellemans) Fax: (32-2) 800 38 20 cbellemans@mrbc.irisnet.be RÃ ©gion wallonne: Cabinet du Ministre-PrÃ ©sident du Gouvernement wallon Rue Mazy, 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone: (32-81) 33 12 11 Fax: (32-81) 33 13 13 Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax: (32-2) 553 60 37 CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel. + 420 2 24 06 27 20 Tel. + 420 2 24 22 18 11 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel. + 420 2 5704 4501 Fax + 420 2 5704 4502 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor SpoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 Tel. + 420 2 2418 2987 Fax + 420 2 2418 4080 DENMARK Erhvervs- og Byggestyrelsen Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 62 81 Fax (45) 35 46 62 03 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49) 89 28 89 38 00 Fax (49) 89 35 01 63 38 00 Concerning technical assistance: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49) 61 96 908-0 Fax (49) 61 96 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel.: + 372 6317 100 Faks: + 372 6317 199 GREECE Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornarou Str. 105 63 Athens Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 101 80 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN Ministerio, de Industria Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 FRANCE MinistÃ ¨re de lÃ ©conomie, des finances et de lindustrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l.: (33) 1 44 74 48 93 TÃ ©lÃ ©copie: (33) 1 44 74 48 97 Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction Politique commerciale et investissements Service Investissements et propriÃ ©tÃ © intellectuelle 139, rue du Bercy F-75572 Paris Cedex 12 TÃ ©l.: (33) 1 44 87 72 85 TÃ ©lÃ ©copie: (33) 1 53 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Direction des Nations unies et des organisations internationales Sous-direction des affaires politiques TÃ ©l.: (33) 1 43 17 59 68 TÃ ©lÃ ©copie: (33) 1 43 17 46 91 Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copie: (33) 1 43 17 45 84 IRELAND United Nations Section Department of Foreign Affairs, Iveagh House 79-80 Saint Stephens Green Dublin 2 Tel. + 353 1 478 0822 Fax + 353 1 408 2165 Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2 Tel. + 353 1 671 6666 Fax + 353 1 679 8882 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.A.S.  Ufficio III Tel. (39) 06 3691 8221 Fax (39) 06 3691 5296 U.A.M.A. Tel. (39) 06 3691 3605 Fax (39) 06 3691 8815 CYPRUS Ministry of Commerce, Industry and Tourism 6 Andrea Araouzou 1421 Nicosia Tel.: + 357 22 86 71 00 Fax: + 357 22 31 60 71 Central Bank of Cyprus 80 Kennedy Avenue 1076 Nicosia Tel.: + 357 22 71 41 00 Fax: + 357 22 37 81 53 Ministry of Finance (Department of Customs) M. Karaoli 1096 Nicosia Tel. + 357 22 60 11 06 Fax + 357 22 60 27 41/47 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV 1395 TÃ lr. Nr.: (371) 7016 201 Fakss: (371) 7828 121 LITHUANIA Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 LT-01511 Vilnius Tel. + 370 5 2362516 Fax + 370 5 2313090 LUXEMBOURG MinistÃ ¨re de lÃ ©conomie et du commerce extÃ ©rieur Office des licences BP 113 L-2011 Luxembourg TÃ ©l.: (352) 478 23 70 Fax: (352) 46 61 38 mail: office.licences@mae.etat.lu MinistÃ ¨re des affaires Ã ©trangÃ ¨res et de limmigration Direction des affaires politiques 5, rue Notre-Dame L- 2240 Luxembourg TÃ ©l.: (352) 478 2421 Fax: (352) 22 19 89 HUNGARY Ministry of Economic Affairs and Transport  Hungarian Trade Licencing Office Margit krt. 85. H-1024 Budapest Hungary Postbox: H-1537 Budapest Pf.: 345 Tel. + 36-1-336-7327 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Budapest Pf.: 345 Tel. + 36-1-336-7327 MALTA Bord ta Sorveljanza dwar is-Sanzjonijiet Direttorat ta l-Affarijiet Multilaterali Ministeru ta l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel. + 356 21 24 28 53 Fax + 356 21 25 15 20 NETHERLANDS Ministerie van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 De Zwolle Telefoon: (31-38) 467 25 41 Telefax: (31-38) 469 52 29 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C2/2 (Ausfuhrkontrolle) Stubenring 1 A-1010 Wien Tel. (+ 43-1) 711 00-0 Fax (+ 43-1) 711 00-8386 POLAND Organ koordynujÃ cy: Ministerstwo Spraw Zagranicznych Departament Prawno-Traktatowy Al. J. Ch. Szucha 23 00 580 Warszawa Polska tel.: (+ 48 22) 523 94 27 lub 93 48 fax: (+ 48 22) 523 83 29 Organy wspÃ ³Ã pracujÃ ce: Ministerstwo Obrony Departament Prawny ul. Klonowa 1 00 909 Warszawa Polska tel.: (+ 48 22) 687 15 84 fax: (+ 48 22) 687 16 97 Ministerstwo Gospodarki i Pracy Departament Kontroli Eksportu Plac Trzech KrzyÃ ¼y 3/5 00 507 Warszawa Polska tel.: (+ 48 22) 693 51 71 fax: (+ 48 22) 693 40 33 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel. (351) 21 882 3390/8 Fax (351) 21 882 3399 SLOVENIA Ministrstvo za zunanje zadeve PreÃ ¡ernova 25 SI-1000 Ljubljana Tel. 00386 1 4782000 Faks: 00386 1 4782341 Ministrstvo za gospodarstvo Kotnikova 5 SI-1000 Ljubljana Tel. 00386 1 4783311 Faks: 00386 1 4331031 Ministrstvo za obrambo Kardeljeva pl. 25 SI-1000 Ljubljana Tel. 00386 1 4712211 Faks: 00386 1 4318164 SLOVAKIA Ministerstvo hospodÃ ¡rstva Slovenskej republiky MierovÃ ¡ 19 827 15 Bratislava 212 Tel.: 00421/2/4854 1111 Fax: 00421/2/4333 7827 Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 P.O. BOX 82 817 82 Bratislava Tel.: 00421/2/5958 1111 Fax: 00421/2/5249 8042 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors P./Tfn (358-9) 16 00 5 Faksi/Fax (358-9) 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 / SÃ ¶dra Magasinsgatan 8 FIN-00131 Helsinki/Helsingfors PL/PB 31 P./Tfn (358-9) 16 08 81 28 Faksi/Fax (358-9) 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT Tel. (44) 20 7215 0594 Fax (44) 20 7215 0593 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and contribution Unit A.2: Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process CHAR 12/163 B-1049 Bruxelles/Brussel Tel. (32-2) 296 25 56 Fax (32-2) 296 75 63 E-mail: Relex-Sanctions@cec.eu.int